EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the incorporation by reference in the Registration Statement of Met-Pro Corporation on Form S-8 of our report dated July 27, 2011 with respect to our audits of the financial statements and supplemental schedule of the Met-Pro Corporation Salaried Employee Stock Ownership Plan as of January 31, 2011 and 2010 and for the years then ended, appearing in this Annual Report on Form 11-K of the Met-Pro Corporation Salaried Employee Stock Ownership Plan for the year ended January 31, 2011. /s/ Marcum LLP Marcum LLP Bala Cynwyd, PA July 27, 2011
